DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/20/20, 5/28/20, 12/1/20 were filed on 3/20/20, 5/28/20, 12/1/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 2002/0076619) in view of Inagaki et al (US 2012/0244414).
101 to R103 each independently represent an alkyl group having 1 carbon atom and X represents an alkenyl group having 2 carbon atoms); wherein the silicon compound is present in the electrolytic solution in an amount of 0.1 to 3% by volume which corresponds to a content of the compound represented by Formula (C) that is 0.001% by mass to 10% by mass with respect to a total amount of the nonaqueous electrolyte solution; wherein X in Formula (C) is a vinyl group ([0009],[0016],[0018],[0081]).  
However, Yamada et al does not expressly teach a positive electrode comprising a metal oxide represented by the following composition formula (14):  10Lia101Nib101Coc101Md101O2 (14) wherein, a101, b101, c101 and d101 represent numerical values of 0.90≤a101≤ 1.10, 0.50≤b101≤0.98, 0.01≤c101≤0.50 and 0.01≤d101≤0.50, satisfying b101+c101+d101=1; and M represents at least one element selected from the group consisting of Mn, Al, Mg, Zr, Fe, Ti, and Er (claim 1); wherein the positive electrode comprises a metal oxide represented by the following composition formula27018PO1005US) (OP-18382-PC-US) (15): Lia102Nib102Coc102Md102O2 (15) wherein, a102, b102, c102 and d102 represent numerical values of 0.90≤a102≤1.10, 0.50≤b102≤0.90, 0.05≤ c102≤0.30 and 0.05≤d102≤0.30, satisfying b102 + c102 5+ d102 = 1; and M represents at least one element selected from the group consisting of Mn, Al, Mg, Zr, Fe, Ti, and Er (claim 2).  
0.8Co0.1Mn0.1O2 (composition formula (15), wherein a102=1, b102=0.8, c102=0.1, d102=0.1, and M=Mn) ([0148]).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Inagaki indicates that LiNi0.8Co0.1Mn0.1O2 is a suitable material for use as positive electrode active material.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use LiNi0.8Co0.1Mn0.1O2.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 2002/0076619) in view of Inagaki et al (US 2012/0244414) as applied to claim 1 above, and further in view of Morinaka et al (US 2017/0222264).  In addition, Yamada et al also discloses a solute that is LiPF6 that is in a concentration of 1 mol/L ([0090]).
However, Yamada et al as modified by Inagaki et al does not expressly teach a nonaqueous electrolyte solution further comprising at least one compound selected from the group consisting of a difluorophosphate, a fluorosulfonate, and a salt having a bis-fluorosulfonylimide structure (claim 6); wherein the content of all compounds belonging to the group consisting of the difluorophosphate, the 20fluorosulfonate, and the salt having a bis-fluorosulfonylimide structure is 0.001% by mass to 10% by mass with respect to a total amount of the nonaqueous electrolyte solution (claim 7).
lithium bis (fluorosulfonyl)imide, lithium bis(difluorophosphoryl)imide, and lithium difluorophosphate; wherein 1 mol/L of lithium difluorophosphate corresponds to 9.7% by mass with respect to a total amount of the nonaqueous electrolyte solution when assuming 1 L of electrolyte solution = 1000 g ([0027]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Yamada/Inagaki nonaqueous electrolyte solution to include a difluorophosphate or a salt having a bis-fluorosulfonylimide structure, wherein the content of all compounds belonging to difluorophosphate or salt having a bis-fluorosulfonylimide structure is 0.001% by mass to 10% by mass with respect to a total amount of the nonaqueous electrolyte solution in order to optimize the ionic conductivity of the nonaqueous electrolyte solution, thereby improving the cycle and output characteristics of the battery [0055]).  In addition, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Morinaka indicates that lithium bis (fluorosulfonyl)imide or lithium difluorophosphate is a suitable material for use as nonaqueous electrolyte solute.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use lithium bis (fluorosulfonyl)imide or lithium difluorophosphate.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.S.C/Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729